EXHIBIT 10

 

CENTRAL PACIFIC BANK

SUPPLEMENTAL RETIREMENT AGREEMENT

 

THIS AGREEMENT is adopted this 28th day of February, 2002, by and between
CENTRAL PACIFIC BANK, a state-chartered commercial bank located in Honolulu,
Hawaii (the “Company”), and NAOAKI SHIBUYA (the “Executive”).

 

INTRODUCTION

 

To provide supplemental retirement benefits to the Executive for his years of
service to the Company, the Company is willing to provide the benefits contained
in this Agreement to the Executive.  The Company will pay the benefits from its
general assets.

 

AGREEMENT

 

The Company and the Executive agree as follows:

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1           “Code” means the Internal Revenue Code of 1986, as amended.

 

1.2           “Normal Retirement Date” means the February 28, 2002.

 

1.3           “Plan Year” means a twelve-month period commencing on March 1 and
ending on February 28 of each year.  The initial Plan Year shall commence on
March 1, 2002.

 

1.4           “Termination for Cause” See Article 5.

 

1.5           “Termination of Employment” means that the Executive ceases to be
employed by the Company for any reason, voluntary or involuntary, other than by
reason of a leave of absence approved by the Company.

 

--------------------------------------------------------------------------------


 

Article 2

Lifetime Benefits

 

2.1           Normal Retirement Benefit.  Upon Termination of Employment on or
after the Normal Retirement Date for reasons other than death, the Company shall
pay to the Executive the benefit described in this Section 2.1 in lieu of any
other benefit under this Agreement.

 

2.1.1         Amount of Benefit.  The annual benefit under this Section 2.1 is
$59,656.56.  The Company’s Board of Directors, in its sole discretion, may
increase the annual benefit under this Section 2.1.1.

 

2.1.2        Payment of Benefit.  The Company shall pay the annual benefit to
the Executive in 12 equal monthly installments commencing with the month
following the Executive’s Normal Retirement Date, paying the annual benefit to
the Executive for his remaining lifetime, or to his beneficiary for her
remaining lifetime or February 2020, whichever comes first.

 

Article 3

Death Benefits

 

3.1           Death During Active Service.  If the Executive dies while in the
active service of the Company, the Company shall pay to the Executive’s
beneficiary the benefit described in this Section 3.1.  This benefit shall be
paid in lieu of the benefits under Article 2.

 

3.1.1        Amount of Benefit.  The annual benefit under this Section 3.1 is
the Normal Retirement Benefit amount described in Section 2.1.1.

 

3.1.2        Payment of Benefit.  The Company shall pay the annual benefit to
the Executive’s Beneficiary in 12 equal monthly installments commencing with the
month following the Executive’s death, paying the annual benefit to the
Executive’s beneficiary for her remaining lifetime or until February 2020,
whichever comes first.

 

3.2           Death During Payment of a Lifetime Benefit.  If the Executive dies
after any Lifetime Benefit payments have commenced under this Agreement but
before receiving all such payments, the Company shall pay the benefits to the
Executive’s Beneficiary at the same time and in the same amounts that would have
been paid to the Executive for the Beneficiary’s remaining lifetime or up to
February 2020, whichever comes first.  If the Beneficiary does survive the
Executive, then the Beneficiary, has the right to petition the Company for an
alternative form of payment.  However, the Company has complete and total
authority regarding the decision to grant an alternative form of payment. 
However, if the Beneficiary does not survive the death of the Executive, then
all remaining benefit payments will cease.

 

1

--------------------------------------------------------------------------------


 

Article 4

Beneficiary

 

4.1           Beneficiary.  The beneficiary of the Executive shall be Ms.
TSUNEKO SHIBUYA.

 

Article 5

General Limitations

 

5.1           Termination for Cause.  Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement if the Company either (i) terminates the Executive’s employment prior
to the Normal Retirement Date for, or (ii) while paying Lifetime Benefits
determines that the Executive committed one of the following acts while in the
employ of the Company prior to the Normal Retirement date:

 

(a)           Gross negligence or gross neglect of duties;

 

(b)           Commission of a felony or of a gross misdemeanor involving moral
turpitude; or

 

(c)           Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive’s
employment and resulting in an adverse effect on the Company.

 

Article 6

Claims and Review Procedures

 

6.1           Claims Procedure.  An Executive or beneficiary (“claimant”) who
has not received benefits under the Agreement that he or she believes should be
paid shall make a claim for such benefits as follows:

 

6.1.1        Initiation – Written Claim.  The claimant initiates a claim by
submitting to the Company a written claim for the benefits.

 

6.1.2        Timing of Company Response.  The Company shall respond to such
claimant within 90 days after receiving the claim.  If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required.  The notice of extension must set forth the
special circumstances and the date by which the Company expects to render its
decision.

 

6.1.3        Notice of Decision.  If the Company denies part or all of the
claim, the Company shall notify the claimant in writing of such denial.  The
Company shall write the notification in a manner calculated to be understood by
the claimant.  The notification shall set forth:

 

2

--------------------------------------------------------------------------------


 

(a)           The specific reasons for the denial;

 

(b)           A reference to the specific provisions of the Agreement on which
the denial is based;

 

(c)           A description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed;

 

(d)           An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures; and

 

(e)           A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

 

6.2           Review Procedure.  If the Company denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the
Company of the denial, as follows:

 

6.2.1        Initiation – Written Request.  To initiate the review, the
claimant, within 60 days after receiving the Company’s notice of denial, must
file with the Company a written request for review.

 

6.2.2        Additional Submissions – Information Access.  The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim.  The Company shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3        Considerations on Review.  In considering the review, the Company
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

6.2.4        Timing of Company Response.  The Company shall respond in writing
to such claimant within 60 days after receiving the request for review.  If the
Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period, that an additional period is required.  The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.

 

6.2.5        Notice of Decision.  The Company shall notify the claimant in
writing of its decision on review.  The Company shall write the notification in
a manner calculated to be understood by the claimant.  The notification shall
set forth:

 

3

--------------------------------------------------------------------------------


 

(a)           The specific reasons for the denial;

 

(b)           A reference to the specific provisions of the Agreement on which
the denial is based;

 

(c)           A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant’s claim for benefits; and

 

(d)           A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a).

 

Article 7

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive.

 

Article 8

Miscellaneous

 

8.1           Binding Effect.  This Agreement shall bind the Executive and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.

 

8.2           No Guarantee of Employment.  This Agreement is not an employment
policy or contract.  It does not give the Executive the right to remain an
employee of the Company, nor does it interfere with the Company’s right to
discharge the Executive.  It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.

 

8.3           Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

8.4           Reorganization.  The Company shall not merge or consolidate into
or with another company, or reorganize, or sell substantially all of its assets
to another company, firm, or person unless such succeeding or continuing
company, firm, or person agrees to assume and discharge the obligations of the
Company under this Agreement.  Upon the occurrence of such event, the term
“Company” as used in this Agreement shall be deemed to refer to the successor or
survivor company.

 

8.5           Tax Withholding.  The Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

 

4

--------------------------------------------------------------------------------


 

8.6           Applicable Law.  The Agreement and all rights hereunder shall be
governed by the laws of the State of Hawaii, except to the extent preempted by
the laws of the United States of America.

 

8.7           Unfunded Arrangement.  The Executive and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement.  The benefits represent the mere promise by the Company to pay such
benefits.  The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors.  Any insurance on the Executive’s life is a general
asset of the Company to which the Executive and beneficiary have no preferred or
secured claim.

 

8.8           Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof.  No
rights are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

8.9           Administration.  The Company shall have powers which are necessary
to administer this Agreement, including but not limited to:

 

(a)           Establishing and revising the method of accounting for the
Agreement;

 

(b)           Maintaining a record of benefit payments;

 

(c)           Establishing rules and prescribing any forms necessary or
desirable to administer the Agreement; and

 

(d)           Interpreting the provisions of the Agreement.

 

8.10         Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under this Agreement.  It may delegate to others certain aspects
of the management and operational responsibilities including the employment of
advisors and the delegation of ministerial duties to qualified individuals.

 

IN WITNESS WHEREOF, the Executive and the Company have signed this Agreement.

 

EXECUTIVE:

 

 

COMPANY:

 

 

 

 

 

 

 

Central Pacific Bank

 

 

 

 

/s/ Naoaki Shibuya

 

By

 /s/ Neal K. Kanda

NAOAKI SHIBUYA

 

 

  Neal  K.  Kanda

 

 

 

 

 

 

 

Title: Executive Vice President

 

5

--------------------------------------------------------------------------------